Eagen, J.,
— This is an action in ejectment, wherein plaintiff moves for judgment upon the pleadings. The motion is premature and must be dismissed.
The Rules of Civil Procedure in regard to actions in assumpsit also apply to actions in ejectment. Rule 1034 specifically states that a motion for judgment on the pleadings may be filed only after the pleadings are closed. Such is not the case here.
In answer to the complaint defendant filed an answer setting up “new matter”. No reply to the new matter has been filed.
Therefore, December 4, 1950, the motion for judgment upon the pleadings is overruled. Plaintiff is granted 10 days in which to file a reply.